Citation Nr: 0714463	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  03-13 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia



THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for the 
service-connected low back disability prior to September 1, 
2004.  

2.  Entitlement to a rating in excess of 40 percent for the 
service-connected low back disability beginning on September 
1, 2004.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans







ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1987 to 
November 1990.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 2002 RO rating 
action that granted an increased rating of 20 percent for the 
service-connected low back disability, previously rated as 
noncompensable.  

In November 2004 the Board remanded the case for further 
development.  

During the pendency of the appeal the RO issued an August 
2005 rating decision that granted an increased rating of 40 
percent for the service-connected low back disability, 
effective on September 1, 2004.  

Inasmuch as an evaluation higher than 40 percent is available 
before and after September 1, 2004, and inasmuch as a 
claimant is presumed to be pursuing the maximum available 
benefit for a given disability, the claim for an evaluation 
higher than 40 percent for the service-connected low back 
disability, as reflected on the title page, remains viable on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Board again remanded the issues on appeal to RO, via the 
Appeals Management Center (AMC), for additional development 
of the record in March 2006.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  Prior to September 1, 2004, the veteran's service-
connected low back disability was manifested by a moderate 
limitation of motion due to pain.  

3.  There is no evidence of intervertebral disc syndrome or 
of ankylosis of the thoracolumbar spine before or after 
September 1, 2004.  

4.  There is no evidence that the veteran has any diagnosed, 
separately ratable neurologic disorder associated with his 
service-connected low back disability.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
20 percent for the service-connected low back disability were 
not met prior to September 1, 2004. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.25, 4.71, 4.71a including 
Diagnostic Codes 5292, 5295 (2000-2004).  

2.  The criteria for the assignment of a rating in excess of 
40 percent for the service-connected low back disability are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.25, 4.71, 4.71a 
including Diagnostic Codes 5292, 5293, 5295 (2000-2004); 
General Rating Formula for Diseases and Injuries of the Spine 
(as in effect since September 26, 2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In January 2002, prior to issuance of the rating decision on 
appeal, the RO sent the veteran a letter informing him that 
in order to support a claim for higher evaluation for a 
service-connected disability, the evidence must show that the 
disability had become worse.  The veteran had an opportunity 
to respond prior to the issuance of the rating decision in 
October 2002.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the January 2002 letter cited above 
and follow-up letters from the AMC in December 2004 and April 
2005  together satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained that the claimant, and what evidence, if 
any, will be obtained by VA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

The December 2004 letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
agency (including military, VA and Social Security records) 
and that VA would make reasonable efforts to obtain records 
on the veteran's behalf from non-Federal entities (including 
private hospitals, state and local governments, and 
employers) if provided appropriate authorization to do so.  

The March 2004 letter also specifically advised the veteran, 
"If there is any other evidence or information that you 
think will support your appeal, please let us know.  If you 
have any evidence in your possession that pertains to your 
claim that is not already of record with the VA, please send 
it to us."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded ample opportunity to submit such information 
and/or evidence.  

Following the issuance of the December 2004 letter, which 
completed VA's notice requirements and cured any defects in 
prior communications, the veteran was afforded an opportunity 
to present information and/or evidence pertinent to the 
appeal before issuance of the Supplemental Statement of the 
Case (SSOC) in September 2005.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

As noted in more detail hereinbelow, the rating criteria for 
disabilities of the spine were changed during the pendency of 
this appeal.  The RO notified the veteran of all applicable 
rating formulae under the old criteria in the SOC of March 
2003, and thereafter notified the veteran of all applicable 
rating formulae under the new criteria in the SSOC of 
September 2005.  This suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned, and this 
has was expressly done in a follow-up letter sent to the 
veteran in August 2006.  Further, the Board's decision herein 
denies the claim for increased initial rating, so no 
effective date is being assigned.  There is accordingly no 
possibility of prejudice under the notice requirements of 
Dingess as regards a claim for increased rating.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's complete service medical records (SMR) are in 
the claims file.  The post-service VA medical records, and 
private medical records from those non-VA medical providers 
that the veteran has identified as having potentially 
relevant information, have been associated with the claims 
file; neither the veteran nor his representative has 
identified, and the file does not otherwise indicate, that 
there are any other VA or non-VA medical providers having 
existing records that should be obtained before the claims 
are adjudicated.  

The veteran has been advised of his entitlement to a hearing 
before the RO's Decision Review Officer and/or before the 
Board, but he has not requested such a hearing.  

The veteran has also been afforded appropriate VA medical 
examinations in support of his claims, and in fact the 
Board's remand in March 2006 was for the express purpose of 
affording the veteran a current examination.  The veteran was 
duly examined in April 2006; neither the veteran nor his 
service representative has argued that the veteran's 
condition has become worse since that examination.  

Finally, the Board notes that the veteran filed additional 
evidence, in the form of several non-VA medical treatment 
reports with a cover letter, to the RO in March 2007 without 
a waiver of RO jurisdiction.  Neither the RO nor the AMC 
subsequently issued a new SSOC considering that evidence.  

The Board recognizes that when additional relevant evidence 
is received by the Board that was not initially considered by 
the RO, the Board must refer the evidence to the RO for 
review unless this procedural right is waived by the 
appellant.  Disabled Am. Veterans (DAV) v. Sec'y of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  In this case, 
however, all of the medical evidence submitted by the veteran 
was in fact reviewed by the RO and addressed in previous 
SSOCs.  Accordingly, remand is not required under the 
precedent of DAV.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for increased rating 
for the service-connected disability of the lumbosacral 
spine.  


II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R.  § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

As noted, the rating criteria for diseases and injuries of 
the spine have changed several times during the pendancy of 
this appeal.  Where a law or regulation changes after a claim 
has been filed, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant applies, unless Congress provided otherwise 
or permitted VA to do so.  Marcoux v. Brown, 9 Vet. App. 289 
(1996); VAOPGCREC 11-97 (Mar. 24, 1997).  

However, revised statutory or regulatory provisions may not 
be applied to any time period prior to the effective date of 
the change.  38  U.S.C.A. § 7104(c); VAOPGCPREC 3-2000 (April 
10, 2000); Rhodan v. West, 12 Vet. App. 55, 57 (1998).  

As there is no indication that the revised criteria are 
intended to have a retroactive effect, the Board has the duty 
to adjudicate the claim only under the former criteria for 
any period prior to the effective dates of the new diagnostic 
codes, and to consider the revised criteria for the period 
beginning on the effective dates of the new provisions.  See 
Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-
2000 (2000) and 7-2003 (2003).  

The Board also notes that the RO has evaluated the veteran's 
service-connected spine disorder under both the former and 
revised applicable criteria.  See the RO's rating decisions 
in October 2002 and August 2005.  

Accordingly, there is no due process bar to the Board also 
considering the claim in light of the former and revised 
applicable rating criteria.  


Rating criteria prior to September 26, 2003

Until September 26, 2003, disabilities of the lumbosacral 
spine other than Intervertebral Disc Syndrome (IVDS) could be 
rated under the provisions of DC 5295 (lumbosacral strain) or 
alternatively under the provisions of DC 5292 (limitation of 
motion).  As there is no evidence that the veteran has IVDS, 
the DCs applicable to that disorder are not for application.  

The schedular criteria of DC 5292 (limitation of motion) are 
as follows.  A rating of 10 percent is awarded for slight 
limitation of motion.  A rating of 20 percent is awarded for 
moderate limitation of motion.  A rating of 40 percent is 
awarded for severe limitation of motion. The terms 
"slight," "moderate" and "severe" are not defined in the 
rating schedule; rather than applying a mechanical formula, 
VA must evaluate all the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.  

The schedular criteria of DC 5295 (lumbosacral strain) are as 
follows.  A rating of 10 percent is awarded for 
characteristic pain on motion.  A rating of 20 percent is 
awarded for muscle spasm on extreme forward bending, or loss 
of lateral spine motion, unilateral, in standing position.  A 
rating of 40 percent is awarded for severe symptoms, with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or some of the above with abnormal 
mobility on forced motion.  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher disability rating when functional loss due to limited 
or excessive movement, pain, weakness, excessive 
fatigability, or incoordination is demonstrated, to include 
during flare-ups and with repeated use, if those factors are 
not considered in the rating criteria.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  


Rating criteria from September 26, 2003

Effective on September 26, 2003, disabilities of the spine 
have been rated under a General Rating Formula for Diseases 
and Injuries of the Spine.  

The criteria of the General Rating Formula are applied with 
and without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  

Associated objective neurologic abnormalities, including but 
not limited to bowel or bladder impairment, are evaluated 
separately under an appropriate diagnostic code.  General 
Rating Formula, Note (1).  

The rating criteria of the General Rating Formula for 
Diseases and Injuries of the Spine pertinent to the 
lumbosacral spine are as follows.  

A rating of 20 percent is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.
 
A rating of 40 percent is assigned for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  

A rating of 50 percent is awarded for unfavorable ankylosis 
of the entire thoracolumbar spine.  

A rating of 100 percent is awarded for unfavorable ankylosis 
of the entire spine.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion is zero to 30 
degrees, and left and right lateral rotation is zero to 30 
degrees.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.   General Rating Formula, 
Note (2).  


Evaluation prior to September 1, 2004

The veteran had a VA clinical examination by a physician in 
September 2002 during which he complained of midline lumbar 
pain radiating to left leg, with some numbness and weakness.  
The veteran estimated current pain as 6/10 at rest and 8/10 
when aggravated.  

The veteran was observed to walk with an antalgic gait on the 
left side.  Clinical neurological examination was normal, but 
there was severe limitation of flexion with painful motion.  
The physician's assessment was that of chronic lumbar back 
pain, rule out nerve root irritation versus strain.  

Later in September 2002 the veteran had a VA examination 
during which he reported lower back pain radiating down the 
left leg to the foot, usually at a 5/10 or 6/10 level of 
intensity.  He reported daily flare-ups of pain at 10/10 
level, as well as weakness and fatigability.  The veteran 
stated that he had quit working in July 2002 due to back 
pain.  

On examination, the veteran's range of flexion was to 25 
degrees with pain at the limit of motion (90 degrees is 
normal); repeated motion actually resulted in increase of 
range to 40 degrees, but again with pain at the limit of 
motion.   Extension was to 25 degrees (30 degrees is normal), 
left and right lateral flexion was to 25 degrees bilaterally 
(30 degrees is normal), and rotation was to 20 degrees right 
and 30 degrees left (30 degrees is normal).  

The veteran complained of having pain with light palpation, 
although there was no sign of spasm.  Lumbar spine X-ray 
studies showed only minimal changes at the L5-S1 facet 
joints, and computed tomography (CT) scan revealed no 
abnormalities.  

In regard to neurologic observations, the veteran reported 
decrease in sensation in the left lower extremity, and also 
reported increased radiculopathic pain with repeated motion 
of the lumbar spine.  

The examiner's diagnosis was that of chronic lumbosacral 
strain.  There is no indication of current IVDS or other disc 
disorder, or of a diagnosed neurologic disorder.  

The veteran presented to VA in October 2002 to begin physical 
therapy for his back pain.  The therapist noted that the 
veteran appeared to walk with an abnormal waddling gait and 
appeared to have a loss of approximately 75 percent of range 
of motion with complaints of pain and muscle guarding.  Signs 
and symptoms appeared to be consistent with mechanical low 
back pain with a significant myofascial component.  

The veteran had a motor vehicle accident on September 17, 
2003 in which his car was broadsided.  The veteran's low back 
pain increased as a result, and he was issued a wheelchair.  
VA neurological consultation showed no significant 
neurological deficits, and the neurologist's impression was 
mechanical low back pain.  

VA MRI of the lumbar spine in October 2003 revealed no 
significant findings, and a VA electromyography (EMG) nerve 
conduction study in November 2003 was essentially normal.  

VA X-ray in August 2004 showed grossly normal vertebral body 
heights and alignment.  Alignment remained grossly normal 
through flexion and extension, but there appeared to be 
significant limitation of range of motion.  

On application of the veteran's symptoms above to the rating 
criteria of DC 5292 (limitation of motion) in effect before 
September 2003, the Board compares the veteran's measured 
range of motion in September 2002 to the normal range of 
motion under the rating criteria.  

The veteran's flexion was markedly impeded (40/90) but 
extension, side bending and rotation were all near-normal.  
This limitation of motion equitably more closely approximates 
a "moderate" degree of severity than a "severe" degree.  

(The Board notes parenthetically that the VA physical 
therapist estimated in October 2002 that the veteran had an 
approximately 75 percent loss of motion due to pain, but this 
observation is so inconsistent with the measured clinical 
findings of the VA examiner one month earlier as to be 
inadequate for rating purposes.)  

The Board notes in regard to DC 5292 that the veteran 
achieved the measured range of motion on examination in 
September 2002 despite the presence of pain, and indeed pain 
appears to have been the primary limiting factor in all 
medical treatment and examination notes of record.  There was 
accordingly no additional loss of function due to pain, and 
additional compensation for pain is not warranted.  

Comparing the veteran's symptoms above to the rating criteria 
of DC 5295 (lumbosacral strain) in effect before September 
2003, the Board finds that there is no evidence of listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or some of the above with abnormal mobility on forced motion.  

Accordingly, the criteria for a higher (40 percent) are not 
met under either DC 5292 or DC 5295, as in effect prior to 
September 23, 2003.  

Finally, as the evidence after September 23, 2003 and prior 
to September 1, 2004 does not show limitation of flexion of 
the thoracolumbar spine to 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine, the criteria for 
a higher (40 percent) rating are not met under the General 
Rating Formula for that period.   


Evaluation from September 1, 2004

The veteran had VA physical therapy for the back in 
September-October 2004.  

During the initial assessment in September 2004 the veteran 
explained at length that, per his own research, his problem 
was caused by instability and shifting of the L5-S1 joint 
that was not demonstrable by X-ray, MRI or other diagnostics.  
The veteran had flexion to 30 degrees.  

There was severe increase in pain during motion manifested by 
yelling and collapsing.  The veteran was observed to walk 
with a slow, labored, antalgic gait, with a cane for very 
short distances and a wheelchair for any distance.  He was 
discharged from the therapy program without significant 
progress, reportedly because therapy caused unacceptable 
aggravation of the back pain.  

The veteran was received a functional capacity evaluation at 
Physical Therapy of Milton in April 2005.  The evaluation was 
conducted in two days due to pain during the first day.  The 
veteran reported current pain at 7/10 prior to testing and 
significantly more intense after testing.  

The veteran was observed to require a cane for ambulation, 
but a wheelchair was not noted.  The veteran had flexion to 
25 degrees.  The examiner stated that the veteran's 
employment potential was within the "sedentary" level as 
defined by the U.S. Department of Labor.  

The veteran had a VA neurological examination in June 2005 
during which he was able to flex to 10 degrees at most.  EMG 
showed absence of a left peroneal sensory potential, although 
findings did not confirm the presence of a lumbar 
radiculopathy.  

The examiner's impression was that of low back pain due at 
least in portion to mechanical factors, with lumbar facet 
joint syndrome producing at least a component of the pain.  

The veteran had a non-VA physical capacities assessment in 
July 2005 in which the examiner stated that the veteran 
suffers severe lumbosacral pain secondary to interspinous 
neuralgia at the lumbosacral junction and lumbar facet 
spondyloarthropathy, as well as L5-S1 radiculopathy and 
hyperreflexia involving the bilateral muscle stretch 
reflexes.  The examiner also noted pain and weakness of the 
lower extremities.  The examiner did not report range of 
motion data.  

The veteran had a VA examination in April 2006 during which 
he was observed to walk with a stiff and jerky gait.  The 
spine was not ankylosed, but range of motion was minimal.  
There was moderate pain with motion, but no spasm, atrophy, 
guarding, tenderness or weakness.  His flexion was to 10 
degrees, with 4 degrees additional loss of motion on repeated 
use due to pain.  

The examiner stated that the veteran was certainly 
experiencing pain, but the examiner was unable to put a 
specific musculoskeletal or neurological diagnosis to that 
pain.  The examiner accordingly recommended a psychological 
follow-up examination to determine if the veteran's pain had 
a psychological component.  

The veteran had a VA psychological evaluation in September 
2006.  After interviewing the veteran, the psychologist 
stated that there was no current psychiatric condition to be 
causing an exaggeration of the lumbar spine pain.  

The veteran's disability from September 2004 is rated under 
the criteria of VA's General Rating Formula.  Under those 
criteria, the higher (50 percent) evaluation requires 
unfavorable ankylosis of the entire thoracolumbar spine.  In 
this case there is no evidence of ankylosis, and in fact the 
VA examiner in April 2006 specifically stated that the 
thoracolumbar spine was not ankylosed.  The Board accordingly 
finds that the veteran's disability more closely approximates 
the criteria for the current rating.  

The Board has carefully considered whether additional 
compensation is appropriate for pain, weakness and 
fatigability.  However, the General Rating Criteria are for 
application with and without symptoms such as pain, and in 
any case the higher rating specifically requires unfavorable 
ankylosis of the thoracolumbar spine (for 50 percent rating) 
or the unfavorable ankylosis of the entire spine (for 100 
percent rating).  While the veteran's pain has demonstrably 
worsened in recent years, his low back pain simply does not 
meet the criteria for the higher rating.  

The Board notes that the veteran has complained that RO 
should have assigned greater credibility to the non-VA 
examinations of record than to the VA examinations of record.  

The Board's analysis has considered the non-VA examinations 
cited by the veteran, and accepts those examinations as 
competent and credible.  However, nothing in those 
examinations demonstrates that the veteran's spine is 
ankylosed.  Accordingly, the non-VA examinations do not 
demonstrate entitlement to the higher schedular rating.  

Based on this analysis, the Board finds that the criteria for 
a rating higher than 20 percent prior to September 1, 2004, 
and a rating higher than 40 percent from September 1, 2004 
are not met.  

In reaching these conclusions the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
in this case the veteran's symptoms more closely approximate 
the current ratings.  

The benefit-of-the-doubt rule is accordingly not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  



ORDER

An increased evaluation in excess of 20 percent for the 
service-connected low back disability prior to September 1, 
2004 is denied.  

An increased evaluation in excess of 40 percent for the 
service-connected low back disability from September 1, 2004 
is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


